Citation Nr: 0522222	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's 
application to reopen a previously denied claim of service 
connection for PTSD.  

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for PTSD, the Board must independently 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the PTSD claim, 
but that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a December 2000 rating decision; the veteran did 
not appeal this decision.

2.  Evidence received since the December 2000 decision raises 
a reasonable possibility of substantiating the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The December 2000 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in December 2000, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the December 2000 decision is final because the veteran did 
not file a timely appeal from it.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in August 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final RO decision consisted of the veteran's service 
medical records, post-service medical records, and the 
veteran's own statements.  The RO found that the veteran had 
not been diagnosed with PTSD and his claim was denied.

After the denial of his claim for service connection for 
PTSD, the veteran sought to reopen the claim in August 2002.  
The Board finds that the evidence received since the last 
final RO decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.

Evidence received since the last final RO decision includes a 
March 2001 report of VA examination for PTSD.  After 
reviewing the veteran's record, the examiner specifically 
noted that the veteran had not previously been diagnosed with 
PTSD.  The veteran reported a stressor of having had a near-
drowning experience after falling into the water from a boat.  
As a coxswain in the Navy, he was responsible for tying to 
the dock the small motor launch on which he was a crewman.  
On one occasion, he lost his balance and fell into the water.  
He was rescued by the crew, but because he was a non-swimmer, 
he had a panic attack.  He believes that this fall into the 
water and his resulting panic caused him to have PTSD.  The 
veteran reported that he avoids contact with people and 
expressed concern that every time he gets close to someone he 
is bound to lose that person.  He does not trust people and 
feels that everyone wants to hurt him.  His affect was tense 
and his eye contact was poor.  He reported suicidal 
ideations, a history of hallucinations, sleep disturbance, 
and difficulty in making decisions about the future.  The 
examiner found that the veteran exhibited some PTSD symptoms, 
including avoidance and hypervigilance, but that he lacked 
all of the symptoms required for a full diagnosis of PTSD.  
That is, he did not meet the DSM-IV criteria.  The examiner 
determined that the appropriate diagnosis for the veteran was 
"major depression, severe and recurrent, with anxiety and 
complicated by a history of polysubstance abuse."

Additional evidence received since the last final RO decision 
includes VA treatment records dated through March 2004, 
wherein a diagnosis of PTSD was made, and additional personal 
statements regarding the stressor on which his PTSD is based.  

The Board finds that while the report of the March 2001 VA 
examination is new, in the sense that it has not previously 
been considered, it is not material.  The results of the 
examination do not establish a diagnosis of PTSD.  Similarly, 
the additional statements regarding his in-service stressor 
are not material, as they are cumulative of statements 
already considered and do not enable verification of the 
stressor.  Therefore, they do not establish a fact necessary 
to substantiate the claim, and the claim cannot be reopened 
on the basis of this evidence.  See 38 C.F.R. § 3.156(a).

However, the additional VA records do establish a diagnosis 
of PTSD, and therefore constitute new and material evidence.  
These records show that the veteran was first diagnosed with 
PTSD in April 2002 and that he has received regular treatment 
for PTSD since that time.  The Board finds that the veteran's 
current diagnosis of PTSD is new and material evidence.  The 
April 2002 diagnosis was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis after completion of 
additional development, as discussed in the remand below.


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, but rather that the case will be reopened and 
considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

While a diagnosis of PTSD has been made in this case, the 
diagnosis lacks adequate reference to the stressors and other 
grounds upon which the diagnosis was based.  The record 
accordingly does not contain sufficient evidence for VA to 
make a decision on the claim.  As the evidence does not show 
that the veteran engaged in combat with the enemy, his 
alleged stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
statements dated in October 2000, and November 2004, in a 
March 2001 VA examination, and in testimony, the veteran 
alleged that while he was stationed onboard the USS Shangri 
La (CVA-38) aircraft carrier in the fall or winter of 1967-
1968, he was assigned duty as a coxswain of a motor launch to 
the aircraft carrier.  As the motor launch was pulling into 
dock in or around Spain one night, he fell overboard.  He was 
rescued by the crew but because he was a non-swimmer, he had 
a panic attack.  He believes that this incident has caused 
him to suffer from PTSD.

There is no record of this incident in the veteran's service 
personnel or service medical records.  However, this incident 
may have been recorded in the ship's log and it does not 
appear that the ship's log has been requested.  Because the 
veteran has provided detailed information sufficient to 
verify a claimed stressor through the U.S. Armed Services 
Center for Unit Records Research (CURR), or the Naval 
Historical Center Ships History Branch, such an attempt to 
verify should be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

The Board notes that, through a review of the veteran's 
psychiatric treatment records, it appears that he is also 
claiming the death of his best friend during the Vietnam War 
as a stressor resulting in his PTSD.  The circumstances of 
this death are unclear.  Thus, on remand the RO should 
request the veteran to provide sufficient detailed 
information to permit verification of this stressor through 
CURR.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of the 
stressful events and that he must be as specific as possible 
because without such details an adequate search for verifying 
information cannot be conducted.

This case must additionally be remanded because while the 
veteran has been diagnosed with PTSD, the diagnoses do not 
comport with the criteria of DSM-IV.  The veteran's March 
2002 VA mental health treatment record notes that it was 
discussed that the veteran should be evaluated for PTSD.  
There was no definitive decision as to when or whether this 
evaluation would take place.  The next month's treatment 
record, April 2002, and every month thereafter, notes that 
the veteran is being treated for PTSD, among other 
psychiatric disorders.  There is no indication that the VA 
practitioners specifically addressed the DSM-IV criteria when 
determining that the veteran's treatment should also include 
treatment for PTSD.  It is the Board's judgment that the 
veteran should undergo a VA psychiatric examination to 
diagnose or rule out PTSD under the standards of DSM-IV.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Obtain copies of the veteran's 
service personnel records, to include 
information as to dates, places, and 
units of assignment.  Additionally, 
because the veteran claims that he 
refused to get onboard the small launch 
boats following his fall into the 
water, information as to his assigned 
duties should also be obtained.

2.  Ask the veteran to provide 
additional details concerning the death 
of his friend during the Vietnam War, 
to include the month and year of this 
event.  He should also be asked to 
provide detailed information as to any 
other stressful event(s) he experienced 
during his service, such as dates, 
places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
names, ranks, units of assignment, or 
any other identifying detail.  

3.  Forward the veteran's statements 
regarding alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant 
evidence, to CURR, and request that 
CURR attempt to verify the alleged 
stressors.  If CURR is not able to 
provide a ship's log from the USS 
Shangri La (CVA-38) relevant to the 
veteran's claimed near-drowning 
accident, an attempt to obtain the 
ship's log should also be made from the 
Naval Historical Center Ships History 
Branch, and from any other appropriate 
federal agency.

4.  If CURR, or any other agency, is 
able to provide information verifying a 
claimed stressor, the veteran should be 
scheduled for a psychiatric examination 
to ascertain the nature and etiology of 
any acquired psychiatric disorder.  The 
veteran's claims folder is to be 
furnished to the examiner.  The 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any 
indicated diagnostic studies, including 
psychological and PTSD testing, should 
also be accomplished.  The psychiatrist 
should provide opinions as to the 
following:

?	The diagnosis or diagnoses, 
specifically stating whether the 
veteran meets the DSM-IV criteria 
for a diagnosis of PTSD; and
?	The relationship, if any, between 
any current psychiatric disorder 
and the veteran's military 
service.

5.  After ensuring that any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for PTSD.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


